DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-4, 6-8, 11, 14-17, 20, 21, and 23-28 are pending in the application.  Claims 5, 9, 10, 12, 13, 18, 19, 22, and 29 have been cancelled.
Amendments to the claims 4, 11, 15, 17, 21, 23, 24, and 27, filed on 29 November 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 29 November 2021, regarding the objections made of record over claims 4, 17, 21, 23, and 24, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 29 November 2021, regarding the objections made of record over claims 11 and 15, have been fully considered but are deemed unpersuasive.
With Regards to Claim 11:  Applicants' failed to include the necessary changes (see below objection).
With Regards to Claim 15:  Applicants' argue that the recitation of "hydrofluoric acid" on both lines 11 and 12 of claim 14 don't need to be changed because the second recitation on line 12 is consistent with the first recitation on line 11.  The examiner respectfully disagrees and elaborates below.  Instant claim 14, from which claim 15 directly depends recites the limitation on lines 2 to 3 --the acid comprises at least one of: sulfuric acid, hydrochloric acid, hydrogen fluoride, ammonium bifluoride, nitric acid and acetic acid--; wherein a "hydrogen fluoride" and an "ammonium bifluoride" are recited.  However, claim 15 does not recite "hydrogen fluoride" but rather recites "hydrofluoric acid"; as such an error with consistency in naming is present.  Therefore, the objection is still warranted and valid.  
For consistency and clarity, recommend correcting claim 15 for both instances of "hydrofluoric acid" on lines 11 and 12 to read as "hydrogen fluoridehydrofluoric acid

Applicants' arguments in the response filed 29 November 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 29 November 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants' argue that Conzone does not include a range of light transmittance equal to or higher than 95% as claimed, but in fact only provides a percentage transmittance of 92.1 or 92.2, which teaches away from the claimed invention.  The examiner respectfully disagrees.  Claim 1 as written recites the limitation --the glass composite has a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member--.  As written, the limitation has been interpreted to mean that the glass composite light transmittance (Tgc), the first glass member light transmittance (Tg1), and the second glass member light transmittance (Tg2) have the following relationships: (1) when [Tg1 < Tg2], then [Tgc ≥ (0.95)Tg1]; (2) when [Tg2 < Tg1], then [Tgc ≥ (0.95)Tg2]; or (3) when [Tg1 = Tg2], then [Tgc ≥ (0.95)Tg1] and [Tgc ≥ (0.95)Tg2].
In the instant case, Conzone teaches that the two separate pieces of glass ("first glass member" and "second glass member") before joining were measured to have a light transmittance of 92.2%, and that after joining the light transmittance of the joined material ("glass composite") was measured to be 92.1% ([0085]-[0089] and [0097] of Conzone); wherein the calculated value of Tgc/Tg1 and Tgc/Tg2 is 99.89% [=(92.1 / 92.2) * 100], which anticipates the claimed limitation of --the glass composite having a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member--.  See MPEP §2131.03(I).
Therefore, in light of applicants' arguments, the rejections made of record over Conzone, Conzone in view of Yamamoto, and Keda in view of Conzone are still valid.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:
With Regards to Claim 11:  Instant claim 11 recites "activation solution" on line 8, which appears to be a typographical error; recommend correcting this to read as "the activation solution".
With Regards to Claim 15:  Instant claim 15 recites "hydrofluoric acid" on line 11; for consistency with respect to claim 14, recommend correcting this to read as "hydrogen fluoride
With Regards to Claim 15:  Instant claim 15 recites "hydrofluoric acid" on line 12; for consistency with respect to claim 14, recommend correcting this to read as "hydrogen fluoride.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 4, 7, 8, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conzone et al. (US 2004/0106018 A1).
Regarding Claim 1:  Conzone teaches a composite formed from two separate pieces of glass, that can be the same or different compositions, connected at their contacting surfaces by treating the area to be bonded with a solution for bonding ([0001], [0004], [0035], [0038]-[0040] of Conzone).  Conzone also teaches that the percent transmittance (from at least 800 to 2500 nm) of the joined material before joining ("the first glass member" and "the second glass member") were measured to be "glass composite") was measured to be 92.1% ([0085]-[0089] and [0097] of Conzone).
In the instant case, the light transmittance change was calculated to be 99.89% [= (92.1 / 92.2) * 100], which anticipates the claimed range of --not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member--.  See MPEP §2131.03(I).
Regarding Claim 4:  Conzone teaches the claimed glass composite wherein the first glass member and the second glass member are connected to form a contact interface, a cross section along the direction perpendicular to the contact interface is defined as a first cross section ([0001], [0004], [0035], [0038]-[0040] of Conzone), and the first cross section has no crevices when observed visually by naked eye or observed under a microscope at a magnification of 500x (figure 1 and [0084] of Conzone).
Conzone does not explicitly recite that --the first cross section has crevices at the contact interface after contacting with hydrofluoric acid, wherein crevices of the first cross section have a width of 0.1-300 µm after it is corroded for 30s-1200x in a hydrofluoric acid solution--.  However, Conzone obtains the same glass composite as applicants (i.e. a first glass member and a second glass member at least partially connected with each other at the surfaces, the glass composite has a light transmittance not lower than 95% of the light transmittance of the on, with the lower light transmittance, of the first glass member and the second glass member; see ([0001], [0004], [0035], [0038]-[0040], [0085]-[0089], and [0097]) of Conzone and ([0034]) of the instant specification).  Therefore, it is the decision of the examiner that if the glass inherently possess crevices of the first cross section having a width of 0.1-300 µm after it is corroded for 30s-1200x in a hydrofluoric acid solution having a mass concentration of 5%-40%.
Regarding Claim 7:  Conzone teaches that the glass composite is prepared through a process comprising: performing an activation treatment on at least a part of the surface of the first glass member and at least a part of the surface of the second glass member, to form an activated surface; and contacting the activated surface of the first glass member with the activated surface of the second glass member to form the glass composite ([0055], [0062]-[0065], and [0083]-[0084] of Conzone).
Regarding Claim 8:  Conzone teaches that the process further comprises: before performing activation treatment, cleaning the surface of the first glass member and the second glass member to be activated, wherein the activation treatment is to produce unsaturated chemical bonds on the surfaces of the first glass member and the second glass member, and wherein the contact makes the unsaturated chemical bonds on the activated surfaces of the first glass member and the second glass member combined to form a saturated chemical bond ([0042] and [0103]-[0106] of Conzone).
Regarding Claim 20:  Conzone teaches the first glass member and the second glass member are positioned in a vacuum environment in a period of time from the completion of the activation to the completion of the contact ([0064] of Conzone).
Regarding Claim 23:  Conzone teaches that the contacting between the activated surface of the first glass member and the activated surface of the second glass member is proceed under pressure, wherein the pressure is 0.05-10 MPa ([0064] of Conzone).  (In the instant case, the recited limitation of --the pressure is 0.05-10 MPa-- is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.)

Claim Rejections - 35 USC § 103
Claims 2, 3, 11, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conzone et al. (US 2004/0106018 A1) as applied to claims 1 and 7 above.
Conzone is relied upon as stated above.
Regarding Claim 2:  Conzone discloses the claimed glass composite, but does not explicitly recite that --at least one of the first glass member and the second glass member is formed by a plurality of sub-glass members, and at least part of the surfaces of the two adjacent sub-glass members are connected--.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed glass composite as at least one of the first glass member and second glass member (wherein it would constitute said claimed --sub-glass members--), since it has been held that mere duplication of essential working part of a device involves only routine skill in the art.  See MPEP §2144.04(VI)(B).  (In the instant case, two joined glass sheets as disclosed by Conzone are then joined to another glass member as disclosed by Conzone, using the same joining process disclosed by Conzone.)
Regarding Claim 3:  Conzone discloses that the first glass member or the second glass member formed by the plurality of sub-glass members has a light transmittance not lower than 95% of the light transmittance of the sub-glass member ([0085]-[0089] and [0097] of Conzone
Regarding Claim 11:  Conzone discloses the claimed glass composite wherein: the activation treatment is carried out by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment; the pH of the activation solution is less than 7 (which overlaps the presently claimed range of --not greater than 4--), or the pH of the activation solution is greater than 7 (which overlaps the presently claimed range of --10 to 14--); and the activation solution comprises: an acid or an alkali; and an auxiliary agent, comprising at least an oxidizing agent (e.g. hydrochloric acid) ([0054], [0057]-[0059], and [0064] of Conzone).  (In the instant case, because Conzone discloses that the activation treatment is performed in a clean room environment, and that curing of the activated surface is performed over the period of 3 to 7 days ([0054] and [0064] of Conzone); it is considered to meet the claimed limitation of --UV treatment--.)
Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Conzone, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Conzone also discloses that the activation treatment is performed in a clean room environment, and that curing of the activated surface is performed over the period of 3 to 7 days ([0054] and [0064] of Conzone); which is considered to meet the claimed limitation of --UV treatment
Regarding Claim 14:  Conzone discloses the claimed glass composite wherein: the acid comprises at least one of: sulfuric acid, hydrochloric acid, hydrogen fluoride, ammonium bifluoride, nitric acid and acetic acid; the alkali comprises at least one of: sodium carbonate, sodium bicarbonate, potassium hydroxide, sodium hydroxide and aqueous ammonia; and the oxidizing agent comprises at least one of: potassium dichromate, potassium permanganate, hydrogen peroxide and nitric acid ([0054], [0057]-[0059], and [0064] of Conzone).  
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 15:  Conzone discloses the claimed glass composite wherein the activation solution comprises: a raw material for forming the activation solution, comprising: a hydrogen peroxide and a sulfuric acid, wherein the activation solution comprises a mixed solution of hydrogen peroxide and sulfuric acid in a volume ratio of (1:3)-(3:7); a raw material for forming the activation solution, comprising: potassium dichromate and sulfuric acid, wherein the activation solution comprises a mixture of potassium dichromate and sulfuric acid in a mass ratio of (1:4)-(3:4); a raw material for forming the activation solution, comprising: hydrogen fluoride and ammonium bifluoride, wherein the mass concentration of hydrogen fluoride and ammonium bifluoride in the activation solution are both 5%-40%; a raw material for forming the activation solution, comprising: aqueous ammonia and hydrogen peroxide, wherein the activation solution [0054], [0057]-[0059], and [0064] of Conzone).
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 16:  Conzone discloses the claimed glass composite wherein activation treatment is carried out by a UV treatment in a clean room for 3 to 7 days ([0054] and [0064] of Conzone); which is considered to meet the claimed product-by-process limitation of --the UV treatment comprises: the surfaces of the first glass member and the second glass member are directly irradiated for 0.5-15 h with ultraviolet light; or the surfaces of the first glass member and the second glass member are irradiated for 5-20 min with ultraviolet light in the presence of ozone--.
(In the instant case, the limitation of the claim is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.  Since Conzone discloses the activation treatment is performed by at least one of: a treatment with an activation solution that is acidic or basic; and a UV treatment, the limitation of the claim is met.)
Regarding Claim 17:  Conzone discloses the glass composite wherein: the water contact angle of the activated surface is equal to or less than 10 degrees; the surface roughness of the first glass member and/or the second glass member is equal to or less than 200 nm ([0041] and [0072] of Conzone); which anticipates the claimed surface roughness of --equal to or less than 0.2 µm--.  See MPEP §2131.03(I).
Conzone also discloses that the activation is conducted from 70°C to 375°C ([0065] and [0096] of Conzone); which overlaps the presently claimed range of --a room temperature to 200°C--.  Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Conzone, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
(In the instant case, the recited limitation of --the water contact angle of the activated surface is equal to or less than 10 degrees-- is considered to be a product-by-process limitation, in that there is no indication of its effect on the end structure of the claimed invention.)
Regarding Claim 21:  Conzone discloses the contacting between the activated surface of the first glass member and the activated surface of the second glass member is proceed at a first predetermined temperature, and the first predetermined temperature does not exceed the softening points of the first glass member and the second glass member, wherein the first predetermined temperature is from 50-500°C [0065]-[0067] and [0096] of Conzone); which overlaps the presently claimed range of --200-900°C--.
Conzone differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by Conzone, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conzone et al. (US 2004/0106018 A1) as applied to claim 1 above, and further in view of Yamamoto et al. (US 2017/0320294 A1).
Conzone is relied upon as stated above.
Regarding Claim 6:  Conzone discloses the claimed glass composite, but fails to disclose that --at least one surface of the first glass member or the second glass member is provided with an anti-reflection film--.
Yamamoto disclose a glass laminate comprising a glass substrate with one principal surface side provided with an antifouling layer and an anti-reflection layer, in that order (figure 1 and [0020]-[0021] of Yamamoto).  Yamamoto also discloses that the anti-reflection layer is provided on a principal surface side which is an outer side when the glass substrate is used as a casing of an electronic device ([0056] of Yamamoto
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the anti-reflection layer of the glass laminate of Yamamoto with the glass composite disclosed by Conzone in order to have --at least one surface of the first glass member or the second glass member is provided with an anti-reflection film--.  One of ordinary skill in the art would have been motivated to have incorporated the anti-reflection layer of the glass laminate of Yamamoto with the glass composite disclosed by Conzone, from the stand-point of providing depth to the color of the glass laminate ([0055]-[0056] of Yamamoto).

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keda et al. (CN 105976712 A) in view of Conzone et al. (US 2004/0106018 A1).
Regarding Claims 24 and 28:  Keda discloses an electronic device comprising a glass plate (ref. #11) fixedly connected to a frame body (ref. #12) of the electronic device, and said glass plate includes a first glass substrate (ref. #111) and a second glass substrate (ref. #112) (figures 1, 2, and [0030]-[0031] of Keda).  Keda also discloses that the frame body may be a housing of an electronic device ([0032] of Keda).  Specifically, Keda provides for --a casing, wherein at least a part of the casing if formed by a glass composite, the glass composite comprises: a first glass member and a second glass member, wherein the first glass member and the second glass member are at least partially connected with each other at the surfaces-- {instant claim 24} and --a display device, comprising: a glass composite, comprising: a first glass member and a second glass member, wherein: the first glass member and the second glass member are at least partially connected with each other at the surfaces; or a casing, wherein at least a part of the casing is formed by the glass composite, the glass composite comprises: a first glass member and a second glass member, wherein: the first glass member and the second glass member are at least partially connected with each other at the surfaces-- {instant claim 28}.
Keda fails to disclose --the glass composite has a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member-- {instant claims 24 and 28}.
Conzone discloses a composite formed from two separate pieces of glass, that can be the same or different compositions, connected at their contacting surfaces by treating the area to be bonded with a solution for bonding ([0001], [0004], [0035], [0038]-[0040] of Conzone).  Conzone also discloses that the percent transmittance (from at least 800 to 2500 nm) of the joined material before joining ("the first glass member" and "the second glass member") were measured to be 92.2%, and that after joining the percent transmittance of the joined material ("glass composite") was measured to be 92.1% ([0085]-[0089] and [0097] of Conzone), such that the light transmittance of the joined material was calculated to be 99.89% [= (92.1 / 92.2) * 100] of the light transmittance of material to be joined; which anticipates the claimed limitation of --the glass composite having a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member--.  See MPEP §2131.03(I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the joined first and second glass sheets of Conzone as the glass composite of the casing disclosed by Keda in order to have --the glass composite having a light transmittance not lower than 95% of the light transmittance of the one, with the lower light transmittance, of the first glass member and the second glass member-- {instant claims 24 and 28}.  One of ordinary skill in the art would have been motivated to have incorporated the joined first and second glass sheets of Conzone as the glass composite of the casing disclosed by Keda, from the stand-point of having a mechanically strong and optically transparent joint between glasses ([0010] of Conzone).
Regarding Claim 25:  Keda in view of Conzone discloses the casing wherein the first glass member is a sheet glass member, and the second glass member is a frame-shaped glass member, wherein the lower surface of the frame-shaped glass member is compounded onto the outer peripheral edge of the sheet glass member; or the lower surface of the frame-shaped glass member is compounded onto the outer peripheral face of the sheet glass member (figures 1 and 2 of Keda).
Regarding Claim 26:  Keda in view of Conzone disclose the casing wherein the inner surface and/or the outer surface where the sheet glass member and the frame-shaped glass member are connected is a curved surface (figures 1 and 2 of Keda).
With Regards to Claim 27:  Keda in view of Conzone discloses the casing wherein at least one of: a position where the sheet glass member and the frame-shaped glass member are connected has an inner right-angled structure (figures 1 and 2 of Keda).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781